Citation Nr: 1447866	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in December 2009 and September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in March 2013.  A transcript of that hearing is of record.

In December 2013 the Board remanded the case for further development.  The case has now been returned for further appellate consideration.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who held the March 2013 hearing is no longer with the Board.  VA regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 C.F.R. § 20.707 (2014).  Accordingly, the Veteran was sent correspondence in September 2014 informing him of this fact, and was asked if he wished to have another hearing before the Board.  The Veteran responded in October 2014 that he desired a videoconference hearing before a VLJ of the Board.  The RO must schedule such a hearing.  See 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



